DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This is the Final Office Action in response to the Amendment filed on November 16, 2021 for Application, title: “Electronic Payment And Authentication System With Debit And Identification Data Verification And Electronic Check Capabilities”.

Status of the Claims
Claims 77-96 were pending.  By the 11/16/2021 Response, claims 77, 80-82, 84-88, 91-93, 95, and 96 have been amended, and no claim has been added or cancelled.  Claims 1-76 were cancelled by the 05/29/2020 Amendment.  Accordingly, claims 77-96 remain pending in this application and have been examined.

Priority
This Application is a CON of U.S. Patent Application No. 16/414,736 filed on 05/16/2019 which is a CON of U.S. Patent Application No. 13/776,564 filed on 02/25/2013 (Patented No. 10,318,934) which is a CON of U.S. Patent Application No. 13/245,325 filed on 09/26/2011 (Patented No. 8,401,966) which is a CON of U.S. Patent Application No. 12/785,879 filed on 05/24/2010 (Patented No. 8,060,441) which is a DIV of U.S. Patent Application No. 10/082,677 filed on 02/25/2002 (Patented No. 7,752,132) 
For the purpose of examination, the 02/23/2001 is considered to be the effective filing date.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 77, 88, and 96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,318,934.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the Application and Patent are directed to the method and system of processing and facilitating debit payment transactions.  Also, both the Application and Patent are commonly owned.

Response to Arguments
Terminal Disclaimer
Applicant’s terminal disclaimer filed on 11/16/2021 has been disapproved.  Hence, the rejection is MAINTAINED. 

Claim Rejections - 35 USC § 101
In view of Applicant’s amendments and arguments, the rejection is withdrawn.

Claim Rejections - 35 USC § 102/103
Extensive prior art search had been performed during the examination of the parent application (US Application No. 13/776,564).  There are no prior art rejections at this time because the present claims are similar to those in the parent application and the closest and well-searched prior arts were found to be non-obvious by the Appeal Board (see PTAB Decision, 05/11/2018).

Conclusion
Claims 77-96 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697